CONCESSION BAGUEL

AVENANT N°3 A LA CONVENTION |
ET SES ANNEXES
ENTRE
L'ETAT TUNISIEN

ET
L'ENTREPRISE TUNISIENNE
d'ACTIVITES PETROLIERES

ET

PERENCO TUNISIA COMPANY

AVENANT N° 3 À LA CONVENTION ET SES ANNEXES

REGISSANT LA CONCESSION BAGUEL

Entre les soussignés :

L'Etat Tunisien, ci-après, dénommé « l'Autorité Concédante », représenté par
Monsieur Afif CHELBI, Ministre de l'Industrie, de l'Energie et des Petites et Moyennes
Entreprises.

D'une part,
BE,
L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée « ETAP », dont le

siège est à Tunis, au 27 bis, avenue Khéreddine Pacha, 1002 Tunis Belvédère,
représentée par son Président Directeur Général, Monsieur Kaïs DALY.

Et,

Perenco Tunisia Company, ci-après dénommée « Perenco », société régie par la
législation de l'Etat de Delaware, États-unis d'Amérique, dont le siège social est situé
au c/o The Corporation Trust Company 1209 Orange Street, Wilmington, Delaware,
États-Unis d'Amérique, élisant domicile à Tunis rue du Lac Biwa — Imm Hentati 1053
Les Berges du Lac, représentée par son Directeur Général, Monsieur Franck DY.

ETAP et Perenco agissant en tant que Co-Titulaires de la Concession Baguel.
D'autre part,
Il est préalablement exposé ce qui suit :

À Une Convention et ses Annexes (Convention) relatives au Permis de Recherche
Douz ont été signées en date du 1% avril 1980 entre l'Etat Tunisien, ETAP et
AMOCO TUNISIA OIL COMPANY (AMOCO) et approuvées par loi n°82-53 du
04 juin 1982 publiée au Journal Officiel de la République Tunisienne (JORT) n°42
du 11 juin 1982.

A Un Permis de Recherche dénommé DOUZ a été institué par arrêté de Monsieur le
Ministre de l'Economie Nationale du 18 juin 1980 paru au JORT n°38 du 27 juin
1980.

A Une cession partielle des intérêts détenus par AMOCO dans le Permis de
Recherche DOUZ aux Sociétés Deutsche Mobil et Mobil Austria, a été autorisée
par arrêté du Ministre de l'Economie Nationale du 29 janvier 1982 paru au
JORT n°8 du 9 février 1982.

À Une cession totale des intérêts détenus par les sociétés Deutshe Mobil Oil
Gewinnungs G.M.B.H et Mobil Austria Aktien Gesselchaft dans le Permis de
Recherche DOUZ au profit de la société AMOCO Tunisia Oil Company, a été

{

A

À

autorisée par arrêté du Ministre de l'Economie Nationale du 16 avril 1984
paru au JORT n°27 du 24 avril 1984.

: Un Avenant n°1 à la Convention a été signé le 26 avril 1984 entre l'Etat Tunisien

d'une part, ETAP et AMOCO d'autre part. Cet Avenant n°1 a été approuvé par la
Loi n° 85-14 du 8 mars 1985 publiée au JORT n°21 du 15 mars 1985.

A Une extension de la superficie du Permis de 2000 km? a été accordée par arrêté

du Ministre de l'Economie Nationale du 05 juillet 1985, publié au JORT n°55 du
19 juillet 1985.

Une Concession issue du Permis de Recherche DOUZ , dite « Concession Baguel »
a été instituée au profit de l'ETAP et d'AMOCO par arrêté de Monsieur le Ministre
de l'Energie et des Mines du 3 juin 1987 publié au JORT n°42 du 12 juin 1987.

Une cession de la totalité des droits et intérêts détenus par AMOCO dans la
Concession Baguel au profit de sa filiale Walter International Inc., a été autorisée
par arrêté du Ministre de l'Economie Nationale du 14 février 1990 publié au JORT
n°16 du 2 mars 1990.

Un Avenant n°2 à la Convention a été signé le 14 décembre 1989 entre l'Etat
Tunisien d'une part et ETAP et Walter International Tunisia Inc. d'autre part et
approuvé par la loi n°90-60 du 18 juin 1990 paru au JORT n°43 du 22 juin 1990.

Un Avenant n°1 au Contrat d’Association et ses Annexes régissant les Concessions
de Baguel et d'El Franig a été signé en date du 15 avril 1992.

Un changement de dénomination de WALTER International Tunisia Inc. en CMS
NOMECO International Tunisia Inc., a été notifié le 15 juin 1996

Un changement de dénomination de CMS NOMECO International Tunisia Inc en
CMS Oil and Gas International (Tunisia) Company a été notifié le 27 avril 1999.

Un Avenant n°2 au Contrat d’Association et ses Annexes régissant les Concessions
Baguel et El Franig a été signé le 21 juillet 1999.

Par arrêté du Ministre de l’industrie et de l'Energie en date du 14 février 2002
publié au JORT n°17 du 26 février 2002, la Concession Baguel a été admise aux
dispositions prévues à l'article 2 de la Loi n°99-93 du 17 août 1999 portant
promulgation du Code des Hydrocarbures.

Par notification en date du 1% août 2002, CMS Oil and Gas International (Tunisia)
Company a informé l'Autorité Concédante de l'acquisition de la totalité de ses
intérêts en Tunisie par sa filiale, la société Perenco. A la suite de cette acquisition,
la dénomination de CMS Oil and Gas International (Tunisia) Company devient
Perenco Tunisia Company, tel que publié au Journal Officiel d'Annonces Légales
Réglementaires et Judiciaires n°131 du 14 juillet 2003 page 3030.

Par lettre en date du 14 septembre 2005, Perenco a demandé à l'Autorité
Concédante la révision de la formule de fixation du prix du gaz en contrepartie de
la réalisation par les Co-Titulaires, d'un programme d'investissements d'un
montant d'environ quarante huit millions (48.000.000) de dollars des Etats-Unis
d'Amérique comportant le forage de deux puits et la construction du gazoduc Om

Chiah-Gabès.
Il (&

5

À Par courrier en date du 17 mars 2006, l'Autorité Concédante a notifié son accord
de principe pour la révision du prix du gaz et ce, dès l'accomplissement de
l'investissement sus-visé.

Ainsi, les Parties conviennent de conclure le présent Avenant régissant la Concession
Baguel.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

Article 1 :

Le présent Avenant n°3 a pour objet de modifier l'Avenant n°2 à la Convention
régissant la Concession Baguel.

Article 2 :

Le préambule fait partie intégrante du présent Avenant n°3. Il doit être interprété et
appliqué dans ce sens.

Article 3 :

Il est ajouté à l'article 2 de l'Avenant n°2 à la Convention régissant la Concession
Baguel ce qui suit :

< Nonobstant les dispositions de l'article 33 du Décret-loi n°85-9 du 14 septembre
1985 et à compter de la date de mise en service du gazoduc Om Chiah-Gabès et
pour la totalité du Gaz issu de la Concession de Baguel, qui est destiné au marché
local, conformément aux spécifications de qualité agréées avec l'acheteur du Gaz de
Baguel et livré au point d'entrée du réseau principal de la Société Tunisienne de
l'Electricité et du Gaz, l'Autorité Concédante fixe aux Co-Titulaires un prix du gaz
déterminé comme suit :

« P » = (80% x FBTS) x TM/Kcal.
« P» étant le prix applicable pour le mois courant en dollars des Etats Unis
d'Amérique par Kilocalorie.

« FBTS » étant la moyenne des valeurs mensuelles des cotations minimales et
maximales pour les cargaisons de fuel d'une teneur en souffre de 1% « FOB Med
Basis Italy » telles que publiées dans le Platt's Oilgram Price Report sous la
rubrique « European Bulk Average Prices » en dollars des États-unis d'Amérique
par tonne métrique pour les neuf mois précédent immédiatement le mois en
cours.

« TM/Kcal » étant la conversion d'une tonne métrique en Kilocalorie ».

Article 4 :

Les dispositions de la Convention et ses Annexes ainsi que celles de ses Avenants
n°1 et n°2, non modifiées par les présentes sont intégralement maintenues.

Article 5 :

Le présent Avenant n°3 est dispensé des droits de timbre et sera enregistré sous le
régime du droit fixe conformément à l'article 16 du décret loi 85-9 du 14 septembre

1985, tel que ratifié par la Loi n° 85-93 du 22 Novembre 1985 et à l'article 14 de la
Convention.

Article 6 :

Le présent Avenant n°3 entre en vigueur à la date de sa signature par les Parties
sous réserve de son approbation par Loi.

Fait à Tunis le |. :
En cinq (05) exemplaires originaux

Pour l'ETAT TUNISIEN

Afif CHELBI

Ministre de l'Industrie, de l'Energie et des Petites

et Moyennes Entreprises
Ministre de l'Ipdusirie, da l'

Pour l’'ENTREPRISE TUNISIENNE Pour PERENCO TUNISIA
d RÉTNTES pale: EAHAN NISIA Company
ouo ve Rue;dy/Laÿ Blast Hentai
— 1057 Les Dé :
ÉBDAV IAE ae FEV pu 7 mg —

Directeur Général

s
€ x”

